01/29/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: OP 20-0569



                                  No. OP 20-0569

AARON MICHAEL GRAFFT,

             Petitioner,

      v.

STATE OF MONTANA,

             Respondent.


                                      ORDER

      Upon consideration of Respondent’s motion for a 60-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Respondent is granted an extension of time

to and including April 7, 2021, within which to prepare, serve, and file the response.




                                                                         Electronically signed by:
BF                                                                             Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                             January 29 2021